Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                December 10, 2015

The Court of Appeals hereby passes the following order:

A16A0493. LOUIS CHARLES HAYWARD-EL v. THE STATE.

      On August 25, 2014, Louis Charles Hayward-El was adjudicated guilty of two
traffic offenses. On September 25, 2014, Hayward-El filed a notice of appeal to this
Court. A notice of appeal must be filed within 30 days after entry of the appealable
order. See OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is
an absolute requirement to confer jurisdiction on this Court. See Rowland v. State,
264 Ga. 872 (1) (452 SE2d 756) (1995). Hayward-El’s notice of appeal, filed 31 days
after entry of the sentencing order, is untimely, and this appeal is therefore
DISMISSED for lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                                                           12/10/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.